DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-10 are pending and have been examined in this application. 
This communication is the first action on the merits.
Claims 1-10 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statement (IDS) has been filed on 10/03/2019 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Inoue (U.S. Pat. Pub. No. 2014238740).

	Regarding claim 1, Inoue teaches a harness guide comprising: 	a plurality of first link members (Inoue; W1, W2) each including a first side plate (Inoue; 16 of W1, W2) that is configured to face one side face of a wire harness and a pair of upper and lower first coupling plates (Inoue; 13 of W1, W2) that extend from the first side plate and that are configured to face an upper and lower faces of the wire harness, and  	a plurality of second link members (Inoue; W3, W4) each including a second side plate (Inoue; 16 of W3, W4) that is configured to face another side face of the wire harness and a pair of upper and lower second coupling plates (Inoue; 21 of W3, W4) that extend from the second side plate and that are configured to face the upper and lower faces of the wire harness,  	wherein an elongated housing space (Inoue; space for receiving 5 as shown in Fig. 7) for housing the wire harness is formed by alternately arranging the plurality of first link members and the plurality of second link members along an axial direction of the wire harness and coupling the first coupling plates and the second coupling plates so as to be relatively displaceable around vertical shafts [Inoue 0009; also intended use].  

    PNG
    media_image1.png
    443
    420
    media_image1.png
    Greyscale

 	Regarding claim 2, Inoue teaches the first coupling plates (Inoue; 13) are placed on outer faces of the second coupling plates (Inoue; 21), and the first side plate is provided with a displacement restricting portion (Inoue; 16A) that abuts against the second coupling plates so as to restrict displacement of the second coupling plates toward an inner face.  
Regarding claim 3, Inoue teaches the displacement restricting portion (Inoue; 16A) is formed by a restricting projection protruding from an inner face of the first side plate (Inoue; inner portion of 16 see Fig. 3 for configuration), and displacement of the second coupling plates toward the inner face is restricted by outer edge portions of the second coupling plates being engaged with the restricting projection.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue (U.S. Pat. Pub. No. 2014238740).
Regarding claim 10, Inoue teaches the first link members and the second link members.
However Inoue is silent to explicitly teach the specific materials. 
The Examiner takes the official notice that synthetic materials of various kind are old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second link members that are made of different kinds of synthetic resin materials. The motivation would have been to provide appropriate strength and as well as to make the product cost effective. Therefore, it would have been obvious to modify WO ‘776 as specified in claim 10.
s 4-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280.  The examiner can normally be reached on M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631